Exhibit 10.3
EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”), effective as of the date that the last
signatory to the Agreement signs below, is entered into by and between Mike
Bennof (“Employee”) and SXC Health Solutions, Inc. (the “Company”).
RECITALS
A. The Company wishes to continue to employ Employee, and Employee wishes to
continue to be employed by the Company, as its Executive Vice President,
Healthcare Technology Solutions, and Employee desires to accept employment with
the Company under the terms and conditions set forth in this Agreement.
B. In order to induce the Employee to enter into this Agreement, and to
incentivize and reward Employee’s continued effort, loyalty and commitment to
the Company, concurrent with the execution and delivery of this Agreement the
Company expresses its intention to grant to the Employee stock options to
purchase 15,000 shares of SXC Health Solutions Corporation.
C. Employee acknowledges that as a member of the Company’s senior management
team, Employee is one of the persons charged with responsibility for the
implementation of the Company’s business plans, and that Employee is one of only
a few Employees who will have regular access to confidential and/or proprietary
information relating to the Company. Further, Employee acknowledges that
Employee’s covenants to the Company hereinafter set forth are being made in
partial consideration of the Company’s willingness to employ Employee under the
terms and conditions set forth in this Agreement. As a condition of that
employment, the Company requires that this Agreement be entered into pursuant to
which Employee furnishes the Company with, among other things, certain covenants
of Employee, including Employee’s covenant not to compete, not to disclose the
Company’s confidential and proprietary information and non-solicitation of
employees and customers for a reasonable period of time. Employee acknowledges
that Employee’s covenants to the Company hereinafter set forth are being made in
partial consideration of the Company’s grant of stock options to purchase shares
of common stock of SXC Health Solutions Corporation.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the parties
hereby agree as follows:
ARTICLE I
EMPLOYMENT RELATIONSHIP
1.1 Employment. Subject to the terms and conditions of this Agreement, the
Company hereby agrees to employ or continue to employ Employee to serve as
Executive Vice President, Healthcare Technology Solutions, and Employee hereby
accepts such employment, and agrees to perform his duties and responsibilities
to the best of Employee’s abilities in a diligent, trustworthy, businesslike and
efficient manner.
1.2 Duties. The Employee shall be the Company’s Executive Vice President,
Healthcare Technology Solutions. Employee shall be responsible for oversight and
profitability of all legacy business, U.S. and Canadian Public Sector business,
and the Company’s consulting group and will perform other duties as assigned.
Employee shall report to the Company’s President and Chief Executive Officer.
Employee shall perform his duties under this Agreement at the Company’s
facilities in Lisle, Illinois or at any subsequent location of the Company’s
primary administrative operations.

 

 



--------------------------------------------------------------------------------



 



1.3 Exclusive Employment. While employed by the Company hereunder, Employee
covenants to the Company that he/she will devote his/her entire business time,
energy, attention and skill to the Company (except for permitted vacation
periods and reasonable periods of illness or other incapacity), and use his/her
good faith best efforts to promote the interests of the Company. The foregoing
shall not be construed as prohibiting Employee from spending such time as may be
reasonably necessary to attend to Employee’s personal affairs and investments so
long as such activities do not conflict or interfere with Employee’s obligations
and/or timely performance of his/her duties to the Company.
1.4 Employee Representations and Warranties as to Employability. Employee hereby
represents and warrants to the Company that:
(a) The execution, delivery and performance by Employee of this Agreement and
any other agreements contemplated hereby to which Employee is a party do not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which Employee is a party or
by which he/she is bound;
(b) Employee is not a party to or bound by any employment agreement,
non-competition agreement or confidentiality agreement with any other person or
entity (or if a party to such an agreement, Employee has disclosed the material
terms thereof to the Board prior to the execution hereof and promptly after the
date hereof shall deliver a copy of such agreement to the Board);1
(c) The Company has not requested, directly or indirectly, expressly or
implicitly, that Employee use or disclose the trade secrets or other
confidential information of any prior employer or other third party, and
Employee warrants that he will not use or disclose such information;
(d) Upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Employee, enforceable in
accordance with its terms; and
(e) Employee hereby acknowledges and represents that he/she has been given the
opportunity to consult with independent legal counsel regarding Employee’s
rights and obligations under this Agreement and that he/she fully understands
the terms and conditions contained herein.
ARTICLE II
PERIOD OF EMPLOYMENT
2.1 Employment Period. Employee’s employment hereunder shall commence on the
date this Agreement is executed and shall continue hereunder until the date
fixed by the provisions of Section 2.2 hereof, subject to the early termination
provisions of Article V hereof (the “Employment Period”).
2.2 Initial Term of Employment Period and Extension Terms. The Employment Period
shall initially continue for a term commencing on the date set forth in
Section 2.1, above, and end on June 30, 2010 (the “Initial Term”). The
Employment Period shall be automatically extended for successive one
(1) calendar year periods following the expiration of the Initial Term (each
period being hereinafter referred to as an “Extension Term”) upon the same terms
and conditions provided for herein unless either party provides the other party
with advance written notice of its or Employee’s intention not to extend the
Employment Period; provided, however, that such notice must be delivered by the
non-extending party to the other party not later than sixty (60) days prior to
the expiration of the Initial Term or any Extension Term, as the case may be. If
the Employment Period is not extended as a result of notice to Employee by the
Company, and Employee’s employment with the Company terminates as a result
thereof, then Employee’s termination shall be a treated as a Termination by the
Company Without Cause.

 

2



--------------------------------------------------------------------------------



 



ARTICLE III
COMPENSATION
3.1 Annual Base Compensation. During the Employment Period the Company shall pay
to Employee an annual base salary (the “Annual Base Compensation”) in the amount
of Two Hundred Eighty Thousand and 00/100 Dollars ($280,000). . The Annual Base
Compensation shall be paid in regular installments in accordance with the
Company’s regular payroll practices, and shall be subject to all required
federal, state and local withholding taxes. Employee’s Annual Base Compensation
shall be reviewed annually by the Company’s Chairman and CEO and the SXC
Compensation Committee, and any such modified amount shall become the Annual
Base Compensation hereunder.
3.2 Employee Performance Bonus. In respect of each calendar year falling within
the Employment Period, Employee shall be eligible to earn an incentive
compensation bonus, depending upon the achievement of the Company’s and
Employee’s performance objectives (the “Incentive Compensation Bonus”). The
amount of the Incentive Compensation Bonus shall be targeted at sixty-five
percent (65%) of the Employee’s Annual Base Compensation, with the specific
percentage determined by the Company’s Board of Directors after the close of the
Company’s fiscal year (December 31). The Incentive Compensation Bonus, if any,
shall be paid to Employee at the same time other members of the Senior Employee
Team are paid their respective incentive compensation bonuses. If the Employee’s
employment terminates during the calendar year due to Termination without Cause
(5.4.c) or Change of Control (5.4.d), the Employee shall receive a pro rata
amount of the Incentive Compensation Bonus that Employee would have received if
Employee remained employed throughout the calendar year. If Employee employment
terminates during the calendar year for any other reason, then no Incentive
Compensation Bonus shall be paid to Employee for the calendar year in which the
termination occurred. To the extent practicable, the Company will notify
Employee of Employee’s performance objectives for the year in January of that
year.
3.3 Expenses. During the Employment Period, Employee shall be entitled to
reimbursement of all business expenses reasonably incurred in the performance of
Employee’s duties for the Company, including reasonable travel-related expenses,
upon submission of all receipts and accounts with respect thereto, and approval
by the Company thereof, in accordance with the then current business expense
reimbursement policies of the Company.
3.4 Paid Time Off. Employee shall be entitled to accrue over the course of the
calendar year Paid Time off in accordance with the Company’s then current Paid
Time Off policy.
3.5 Insurance. During the Employment Period Employee shall be eligible to
participate in the Company’s insurance programs on terms and conditions no less
favorable than those made available generally to other similarly situated
employees, as such programs may be revised from time to time.

 

3



--------------------------------------------------------------------------------



 



3.6 Retirement Plan. Employee shall be eligible to participate in the Company’s
retirement plans, including its 401(k) plan and any other plans made available
to comparably situated Employees, subject to the terms and provisions in the
respective Plan Documents of such Plans.
3.7 Grant of Stock Options.
a. Upon the commencement of the Initial Term, Employee shall be granted options
(“Options”) to purchase 15,000 shares of common stock of SXC Health Solutions
Corp. The grants of Options provided by Section 3.7(a) are contingent upon
approval by SXC Health Solutions Corporation’s Board of Directors and
shareholders. The Options shall be subject to the Company’s current Stock Option
Plan. The options shall vest in one-fourth increments annually, commencing on
the anniversary date of the grant.
b. Except as otherwise provided in Section 5.2(e) of this Agreement, once
vested, the Options shall have a five (5) year life.
c. Upon a Change of Control (defined below), all of the Options shall vest.
3.8 Stock Option Plan. Employee shall be permitted to participate in the
Company’s Stock Option Plan in the same manner as the Company’s other Executive
Vice Presidents, with future annual grants based on Employee’s performance as
determined by the Company’s Chief Executive Officer.
3.9 Other Fringe Benefits. During the Employment Period, Employee shall be
entitled to receive such of the Company’s other fringe benefits as are being
provided to other Executives of the Company on the Senior Executive Team.
3.10 Vehicle Allowance. Employee shall receive a monthly payment of Five Hundred
and 00/100 dollars ($500.00) for Employee’s use of a personal automobile for
business use (“Vehicle Allowance”). The Vehicle Allowance shall be subject to
all required federal, state, and local withholding.
ARTICLE IV
COVENANTS OF EMPLOYEE
4.1 Covenants Regarding Developments. Employee agrees as follows with regard to
any developments that relate to the Company’s business or Confidential and
Proprietary Information (defined below), or that Employee conceives, makes,
develops or acquires, including, but not limited to, any trade secrets,
discoveries, inventions, improvements, ideas, programs, formulas, diagrams,
designs, plans and drawings, whether or not reduced to writing, patented,
copyrighted or trademarked (“Developments”):
(a) Employee shall promptly and fully disclose all Developments to the Company,
and shall prepare, maintain, and make available to the Company adequate and
current written records of such Developments and all modifications, research,
and studies made or undertaken by Employee with respect thereto.
(b) All Developments and related records shall become and remain the exclusive
property of the Company and, to the extent Employee has any rights thereto,
Employee hereby assigns all such rights, title, and interest to the Company.

 

4



--------------------------------------------------------------------------------



 



(c) Upon request by the Company, Employee, at any time, whether during or after
Employee’s employment by the Company, shall execute, acknowledge and deliver to
the Company all assignments and other documents which the Company deems
necessary or desirable to: (i) vest the Company with full and exclusive right,
title, and interest to such Developments, and (ii) enable the Company to file
and prosecute an application for, or acquire, maintain or enforce, all letters
of patent, trademark registrations, and copyrights covering such Developments.
(d) The foregoing provisions regarding assignments do not apply to any
Developments for which no equipment, supplies, facility or trade secret
information of the Company was used, and which were developed entirely on
Employee’s own time, unless the Developments: (i) relate to the Company’s
business or to its actual or demonstrably anticipated research or development,
or (ii) result from any work performed by Employee for the Company.
4.2 Ownership and Covenant to Return Documents, etc. Employee agrees that all
Company work product and all documents or other tangible materials (whether
originals, copies or abstracts), including without limitation, price lists,
quotation guides, outstanding quotations, books, records, manuals, files, sales
literature, training materials, customer records, correspondence, computer disks
or print-out documents, contracts, orders, messages, phone and address lists,
invoices and receipts, and all objects associated therewith, which in any way
relate to the business or affairs of the Company either furnished to Employee by
the Company or are prepared, compiled or otherwise acquired by Employee during
the Employment Period, shall be the sole and exclusive property of the Company.
Employee shall not, except for the use of the Company, use, copy or duplicate
any of the aforementioned documents or objects, nor remove them from the
facilities of the Company, nor use any information concerning them except for
the benefit of the Company, either during the Employment Period or thereafter.
Employee agrees that Employee will deliver all of the aforementioned documents
and objects that may be in Employee’s possession to the Company on the
termination of Employee’s employment with the Company, or at any other time upon
the Company’s request.
4.3 Nondisclosure Covenant. Employee recognizes that by virtue of Employee’s
employment with the Company, Employee will be granted otherwise prohibited
access to trade secrets and other confidential and proprietary information that
is not known to its competitors or within the industry generally, that was
developed by the Company over a long period of time and/or at substantial
expense, and which is confidential in nature or otherwise of great competitive
value to the Company. This information (“Confidential and Proprietary
Information”) includes, but is not limited to, the Company’s trade secrets;
information relating to the Company’s production practices and methods of doing
business; sales, marketing, and service strategies, programs, and procedures;
contract expiration dates, customers and prospective customers, including, but
not limited to, their particularized requirements and preferences, and the
identity, authority, and responsibilities of their key contact persons; payment
methods; service and product costs; pricing structures and incentive plans;
vendors; financial position and business plans; computer programs and databases;
research projects; new product and service developments; and any other
information of the Company or any of its vendors or customers that the Company
informs Employee, or which Employee should know by virtue of Employee’s position
or the circumstances in which Employee learned it, is to be kept confidential.
Confidential and Proprietary Information does not include information that is
(i) in the public domain (except as a result of a breach of this Agreement or
Employee’s obligations under a statutory or common law obligation) or
(ii) obtained by Employee from a third party subsequent to the termination of
Employee’s employment with the Company (except where the third party obtains the
information in violation of a contractual obligation, a statutory or common law
obligation). Employee agrees that during the Employment Period and at all times
thereafter (a) Employee will not disclose, use or permit others to use any
Confidential and Proprietary Information, or otherwise make use of any of it for
Employee’s own purposes or the purposes of another, except as required in the
course of Employee’s employment for the benefit of the Company or as required by
law, and (b) Employee will take all reasonable measures, in accordance with the
Company’s policies, procedures, and instructions, to protect the Confidential
and Proprietary Information from any accidental or unauthorized disclosure or
use.

 

5



--------------------------------------------------------------------------------



 



4.4 Noninterference Covenant. Employee agrees that during the Employment Period
and for the Restricted Period, Employee will not, for any reason, directly or
indirectly solicit, hire, or otherwise do any act or thing which may induce any
other Employee of the Company (who is employed by the Company at the end of the
Employee’s employment with the Company) to leave the employ of the Company.
“Restricted Period” means (i) the Employment Period and (ii) the one (1) year
period following the termination of Employee’s employment.
4.5 Covenant of Nonsolicitation of Customers. Employee acknowledges the
Company’s legitimate interest in protecting its customers for a reasonable
period of time following the termination of Employee’s employment. Accordingly,
Employee agrees that during the Restricted Period, Employee will not:
(a) directly or indirectly, solicit or accept business from, or provide products
or services to, any Customer, where such business, products or services would be
competitive with the Company’s business, products or services, or (b) do any act
or thing which may interfere with or adversely affect the relationship
(contractual or otherwise) of the Company with any Customer or vendor of the
Company or induce any such Customer or vendor to cease doing business with the
Company. For purposes of this paragraph, the term “Customer” means (i) a
customer of the Company to which Employee sold or provided the Company’s
products or services at any time during the two (2) year period immediately
preceding the termination of Employee’s employment, (ii) any entity for which
Employee orchestrated, developed, supervised, coordinated or participated in
marketing strategy, marketing plans and marketing campaigns on behalf of the
Company at any time during the two (2) year period immediately preceding the
termination of Employee’s employment, or (iii) any entity as to which Employee
acquired Confidential and Proprietary Information at any time during Employee’s
employment with the Company.
4.6. Covenant Not To Compete. Employee expressly acknowledges that (i) the
Company is and will be engaged in the business of providing pharmacy benefit
management services, healthcare transaction processing services, and information
technology solutions to the pharmaceutical industry, including without
limitation: (x) pharmacy benefit services and analytics software and related ASP
services, including claims processing, pharmacy networks, data warehousing and
information analysis, rebate contracting and formulary management, clinical
initiatives, mail order pharmacy services, and consumer web services;
(y) pharmacy practice management and point of sale(POS) systems for retail
pharmacy (independents and chains); institutional/nursing home pharmacy, and
high-volume mail order pharmacy; and (z) specialty pharmacy products and
services; (ii) Employee is one of a limited number of persons who has extensive
knowledge and expertise relevant to the businesses of the Company;
(iii) Employee’s performance of his services for the Company hereunder will
afford Employee full and complete access to and cause Employee to become highly
knowledgeable about the Company’s Confidential and Proprietary Information;
(iv) the agreements and covenants contained in this section 4.6 are essential to
protect the business and goodwill of the Company, because, if Employee enters
into any activities competitive with the businesses of the Company, Employee
will cause substantial harm to the Company; (v) Employee will be exposed to the
Company’s largest customers; (vi) the business territory of the Company at the
time this Agreement was entered into constitutes the United States and Canada
(the “Business Territory”); and (vii) Employee’s covenants to the Company set
forth in this section 4.6 are being made in consideration of the Company’s
willingness to employ him. Accordingly, Employee hereby agrees that during the
Restricted Period, Employee shall not, within the Business Territory, directly
or indirectly own any interest in, invest in, lend to, borrow from, manage,
control, participate in, consult with, become employed by, render services to,
or in any other manner whatsoever engage in any business which is competitive
with any business actively being engaged in by the Company or actively (and
demonstrably) being considered by the Company for entry into on the date of the
termination of Employee’s employment with the Company. The preceding to the
contrary notwithstanding, Employee shall be free to make investments in the
publicly traded securities of any corporation, provided that such investments do
not amount to more than 1% of the outstanding securities of any class of such
corporation.

 

6



--------------------------------------------------------------------------------



 



4.7 Remedies for Breach. Employee recognizes that the rights and privileges
granted to Employee by this Agreement, and Employee’s corresponding covenants to
the Company, are of a special, unique, and extraordinary character, the loss of
which cannot reasonably or adequately be compensated for in damages in any
action at law or through the offset or withholding of any monies to which
Employee might be entitled from the Company. Accordingly, Employee understands
and agrees that the Company shall be entitled to equitable relief, including a
temporary restraining order and preliminary and permanent injunctive relief, to
prevent or enjoin a breach of this Agreement. Employee also understands and
agrees that any such equitable relief shall be in addition to, and not in
substitution for, any other relief to which the Company may be entitled.
ARTICLE V
TERMINATION
5.1 Termination and Triggering Events. Notwithstanding anything to the contrary
elsewhere contained in this Agreement, the Employment Period shall terminate at
the expiration of the Initial Term or any Extension Term upon notice as provided
in Section 2.2, or prior to the expiration of the Initial Term or any Extension
Term upon the occurrence of any of the following events (individually referred
to as a “Triggering Event”): (a) Employee’s death; (b) Employee’s Total
Disability; (c) Employee’s Resignation; (d) Termination by the Company for
Cause; (e) Termination by the Company Without Cause; or (f) Termination Arising
Out of a Change of Control.
5.2 Rights Upon Occurrence of a Triggering Event. Subject to the provisions of
Section 5.3 hereof, the rights of the parties upon the occurrence of a
Triggering Event prior to the expiration of the Initial Term or any Extension
Term shall be as follows:
(a) Death, Total Disability, Resignation, and Termination by the Company for
Cause. If the Triggering Event was Employee’s Death, Total Disability (defined
below), Resignation, or a Termination by the Company for Cause (defined below),
then Employee shall be entitled to receive Employee’s Annual Base Compensation
and accrued but unused vacation time through the date of the Triggering Event,
and to continue to participate in the Company’s employee welfare plans and
programs (including, without limitations, health insurance plans) through the
date of the Triggering Event and, thereafter, only to the extent permitted under
the terms of such plans and programs.
(b) Termination by Company Without Cause. If the Triggering Event was a
Termination by the Company Without Cause, then Employee shall be entitled to
receive (i) Employee’s Annual Base Compensation and accrued but unpaid vacation
through the date thereof; (ii) payment of Employee’s Incentive Compensation
Bonus, if any, pro rated to the Employee’s date of termination (payable at the
same time other members of the Senior Executive Team are paid their respective
incentive compensation bonuses which shall be in no event later than March 15
following the close of the Company’s fiscal year); and (iii) the Severance
Benefit. “Severance Benefit” means a payment equal to the Employee’s Annual Base
Compensation as of the date of termination, payable according to the Company’s
regular payroll schedule, less required tax withholding, commencing within
thirty (30) days from the date the Company receives the Separation and Release
Agreement executed by Employee. For purposes of this subsection 5.2(b), any
payment or benefit that the Employee receives shall be treated as a “separate
payment” for the application of Section 409A of the Internal Revenue Code
(“Code”). Employee’s entitlement to the benefits provided in subsections
5.2(b)(ii) and (iii) are contingent on Employee signing a Separation Agreement
and General Release provided by the Company. The Company intends to rely on the
involuntary separation from service exception of Treasury regulation
§1.409A-1(b)(9)(iii) if the Employee receives any payment or benefit due to his
Termination by the Company Without Cause.

 

7



--------------------------------------------------------------------------------



 



(c) Termination Arising Out of a Change of Control. If the Triggering Event was
a Termination Arising Out of a Change of Control (defined below), then Employee
shall be entitled to receive (i) Employee’s Annual Base Compensation and accrued
but unpaid vacation through the date thereof; (ii) payment of a Employee’s
Incentive Compensation Bonus, if any, pro rated to Employee’s date of
termination (payable at the same time other members of the Senior Executive Team
are paid their respective incentive compensation bonuses which shall be in no
event later than March 15 following the close of the Company’s fiscal year); and
(iii) the Change of Control Severance Benefit. Employee’s entitlement to the
benefits provided in subsections 5.2(c)(ii) and (iii) is contingent on Employee
signing a Separation Agreement and General Release provided by the Company
within a reasonable period of time following the date the Separation Agreement
and General Release is provided to Employee. “Change of Control Severance
Benefit” means a lump-sum payment, less required tax withholding, equal to two
times the Employee’s Annual Base Compensation at the time of termination, plus
one (1) times Emplolyee’s Incentive Compensation Target at the time of
Employee’s termination. The Change of Control Severance Benefit shall be paid
within thirty (30) days from the date the Sepearation and Release Agreement,
executed by Employee, is received by the Company. Notwithstanding the foregoing
to the contrary, if the Compensation Committee determines that the Employee is a
Specified Employee then his Change of Control Severance Benefit due under this
paragraph (c) shall be made no earlier than the six (6) month anniversary of the
Triggering Event or upon the death of the Employee, if earlier, pursuant to
Section 409A of the Code. Notwithstanding anything to the contrary contained in
this Agreement, if and to the extent that any payments and rights provided under
this Agreement would cause Employee to be subject to excise tax under
Section 280G or Section 4999 of the Code, or the corresponding section(s) of any
future federal tax law, then the amount of payments shall be reduced to the
extent necessary to avoid imposition of any such excise tax.
(d) Cessation of Entitlements and Company Right of Offset. Except as otherwise
expressly provided herein, all of Employee’s rights to salary, Employee
benefits, fringe benefits and bonuses hereunder (if any) which would otherwise
accrue after the termination of the Employment Period shall cease upon the date
of such termination. The Company may offset any loans, cash advances or fixed
amounts which Employee owes the Company against any amounts it owes Employee
under this Agreement.
(e) Treatment of Options. Employee may be required to exercise any vested
options within ninety (90) days from date of the termination of his employment.
5.3 Survival of Certain Obligations. The provisions of Articles IV and VI shall
survive any termination of the Employment Period, whether by reason of the
occurrence of a Triggering Event or the expiration of the Initial Term or any
Extension Term.

 

8



--------------------------------------------------------------------------------



 



5.4 Definitions. For purposes of Article V, the following definitions apply:
(a) “Resignation” means a voluntary termination of Employee’s employment with
the Company, including Employee’s declining of continued employment in the same
or comparable position with the Company following a Change of Control.
(b) “Specified Employee” means an employee who, as of the date of the employee’s
Triggering Event, is a Key Employee of the Company. For purposes herein, an
employee is a “Key Employee” if he or she satisfies the requirements of
Sections 416(i)(1)(A)(i), (ii), or (iii) of the Code (applied in accordance with
applicable Treasury regulations and disregarding Section 416(i)(5) of the Code)
at any time during the 12-month period ending on any specified employee
identification date.
(c) “Termination by the Company for Cause” means termination by the Company of
Employee’s employment for:
(i) The failure of Employee to comply with any of the material provisions of
this Agreement, other than an isolated, insubstantial or inadvertent action not
taken in bad faith and which is remedied by Employee within thirty (30) days
after receipt of written notice thereof given by the Company;
(ii) A conviction of Employee by a court of competent jurisdiction of a felony;
(iii) The refusal, failure or neglect of Employee to perform his duties under
his employment agreement in a manner that is materially detrimental to the
business or reputation of the Company unless remedied by Employee within thirty
(30) days after receipt of written notice thereof given by the Company;
(iv) The engagement by the Employee in illegal, unethical or other wrongful
conduct that is materially detrimental to the business or reputation of SXC; or
(v) The pursuit by Employee of interests that are materially adverse to SXC
unless remedied by Employee within thirty (30) days after receipt of written
notice thereof given by the Company;
(d) “Termination by the Company Without Cause” means a termination of Employee’s
employment by the Company which is not a Termination by the Company for Cause,
provided that the termination of the Employment Period on account of the failure
of the Company to extend the Employment Period in accordance with the provisions
of Section 2.2 hereof shall constitute a Termination by the Company Without
Cause.

 

9



--------------------------------------------------------------------------------



 



(e) A “Termination Arising Out of a Change of Control” means, following a Change
of Control (defined below), Employee is not offered or retained in his current
or a comparable position. A “Change of Control” shall be defined under this
Agreement to mean any of the following occurrences:
(i) Any person, other than SXC Health Solutions Corp. or an employee benefit
plan of SXC Health Solutions Corp. or the Company, acquires directly or
indirectly the Beneficial Ownership (as defined in Section 13(d) of the
Securities Exchange Act of 1934, as amended) of any voting security of SXC
Health Solutions Corp. and becomes, immediately after and as a result of such
acquisition, directly or indirectly, the Beneficial Owner of voting securities
representing 50% or more of the total voting power of all of the
then-outstanding voting securities of SXC Health Solutions Corp.;
(ii) The shareholders of SXC Health Solutions Corp. approve a merger, and such
merger is completed, consolidation, recapitalization, or reorganization of SXC
Health Solutions Corp. or the Company, a reverse stock split of outstanding
voting securities, or consummation of any such transaction if shareholder
approval is not sought or obtained, other than any such transaction that would
result in at least 75% of the total voting power represented by the voting
securities of the surviving entity outstanding immediately after, and as a
result of such transaction, being Beneficially Owned by at least 75% of the
holders of outstanding voting securities of SXC Health Solutions Corp.
immediately prior to the transaction, with the voting power of each such
continuing holder relative to other such continuing holders not substantially
altered in the transaction; or
(iii) The shareholders of SXC Health Solutions Corp. approve a plan of complete
liquidation of SXC Health Solutions Corp. or the Company or an agreement for the
sale or disposition by SXC Health Solutions Corp. of all or a substantial
portion of assets (i.e., 50% or more) of the total assets of SXC Health
Solutions Corp. or the Company.
(f) “Total Disability” means the Employee (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan which covers the
Employee. Subject to the provisions of Section 409A and the Treasury regulations
issued thereunder, any determination of whether the Employee satisfies the
definition of “Total Disability” shall be made by the Compensation Committee,
based upon the medical evidence from a physician selected by the Compensation
Committee. Any determination of whether the Employee satisfies the definition of
“Total Disability” for purposes of this Agreement shall not be construed as a
determination for any other purpose.
ARTICLE VI
GENERAL
6.1 Governing Law. This Agreement shall be subject to and governed by the laws
of the State of Illinois without regard to any choice of law or conflicts of law
rules or provisions (whether of the State of Illinois or any other
jurisdiction), irrespective of the fact that Employee may become a resident of a
different state.
6.2 Binding Effect. The Agreement shall be binding upon and inure to the benefit
of the Company, its successors and assigns, and Employee and Employee’s
executors, administrators, personal representatives and heirs.

 

10



--------------------------------------------------------------------------------



 



6.3 Assignment. Employee expressly agrees for Employee and on behalf of
Employee’s executors, administrators and heirs, that this Agreement and
Employee’s obligations, rights, interests and benefits hereunder shall not be
assigned, transferred, pledged or hypothecated in any way by Employee,
Employee’s executors, administrators or heirs, and shall not be subject to
execution, attachment or similar process. Any attempt to assign, transfer,
pledge, hypothecate or otherwise dispose of this Agreement or any such rights,
interests and benefits hereunder contrary to the foregoing provisions, or the
levy of any attachment or similar process thereupon shall be null and void and
without effect and shall relieve the Company of any and all liability hereunder.
This Agreement shall be assignable and transferable by the Company (but the
Company shall not be required to assign or transfer this Agreement) to any
successor in interest without the consent of Employee.
6.4 Complete Understanding. This Agreement constitutes the complete
understanding among the parties hereto with regard to the subject matter hereof,
and supersedes any and all prior agreements and understandings relating to the
employment of Employee by the Company, including without limitation any prior
compensation plans or compensation agreements entered into between Employee and
the Company.
6.5 Tax Provisions.
(a) Compliance With Section 409A of the Code. To the extent applicable, it is
intended that this Agreement comply with the provisions of section 409A of
Internal Revenue Code of 1986 (the “Code”), so as to prevent the inclusion in
gross income of any amounts payable or benefits provided hereunder in a taxable
year that is prior to the taxable year or years in which such amounts or
benefits would otherwise actually be distributed, provided or otherwise made
available to Employee. This Agreement shall be construed, administered, and
governed in a manner consistent with this intent. Any provision that would cause
any amount payable or benefit provided under this Agreement to be includable in
the gross income of Employee under Code section 409A(a)(1) shall have no force
and effect unless and until amended to cause such amount or benefit to not be so
includable (which amendment may be retroactive to the extent permitted by Code
section 409A and may be made by Company without the consent of Employee). In
particular, to the extent Employee becomes entitled to receive a payment or a
benefit upon an event that does not constitute a permitted distribution event
under Code section 409A(a)(2), then notwithstanding anything to the contrary in
this Agreement, such payment or benefit will be made or provided to Employee on
the earlier of (i) Employee’s “separation from service” with Company (determined
in accordance with Code section 409A); provided however, that if Employee is a
“specified Employee” (within the meaning of Code section 409A), Employee’s date
of payment shall be made on the date which is 6 months after the date of
Employee’s separation of service with Company or (ii) Employee’s death. Any
reference in this Agreement to Code section 409A shall also include any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such section by the U.S. Department of the Treasury or the
Internal Revenue Service.
(b) Compliance With Section 162(m) of the Code. Notwithstanding anything herein
to the contrary, if the Company reasonably anticipates that the deduction of any
payment to Employee hereunder will be limited or eliminated by the application
of Code section 162(m), which generally limits the deduction of compensation
paid by public corporations in excess of $1 million annually to certain
executives, such payment shall be delayed until the earliest date at which the
Company reasonably anticipates that the deduction of the payment would not be
limited or eliminated by the application of Code section 162(m) or the calendar
year during which the Employee’s employment with the Company terminates.
6.6 Amendments. No change, modification or amendment of any provision of this
Agreement shall be valid unless made in writing and signed by all of the parties
hereto.

 

11



--------------------------------------------------------------------------------



 



6.7 Waiver. The waiver by the Company of a breach of any provision of this
Agreement by Employee shall not operate or be construed as a waiver of any
subsequent breach by Employee. The waiver by Employee of a breach of any
provision of this Agreement by the Company shall not operate as a waiver of any
subsequent breach by the Company.
6.8 Venue, Jurisdiction, Etc. Employee hereby agrees that any suit, action or
proceeding relating in any way to this Agreement shall be brought and enforced
in the Eighteenth Judicial Circuit, DuPage County, State of Illinois or in the
District Court of the United States of America for the Northern District of
Illinois, Eastern Division, and in either case Employee hereby submits to the
jurisdiction of each such court. Employee hereby waives and agrees not to
assert, by way of motion or otherwise, in any such suit, action or proceeding,
any right of removal, any claim that Employee is not personally subject to the
jurisdiction of the above-named courts, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper. Employee consents and agrees to service of process or
other legal summons for purpose of any such suit, action or proceeding by
registered mail addressed to Employee at Employee’s address listed in the
business records of the Company. Employee and the Company do each hereby waive
any right to trial by jury that Employee or it may have concerning any matter
relating to this Agreement.
6.9 Indemnification of Employee. Employee is hereby entitled to indemnification
for Employee’s acts or omissions in Employee’s capacity as an Employee or
officer of the Company to the same extent as the Company’s other senior
Employees and in the manner provided by the Company’s bylaws.
6.10 Directors and Officers Liability Insurance. The Company shall maintain
adequate Directors and Officers liability insurance coverage, which shall
include Employee in Employee’s capacity as an Officer. The adequacy of the
Directors and Officers liability insurance coverage shall be determined annually
by the Board of Directors at its reasonable discretion.
6.11 Severability. If any portion of this Agreement shall be for any reason,
invalid or unenforceable, the remaining portion or portions shall nevertheless
be valid, enforceable and carried into effect.
6.12 Headings. The headings of this Agreement are inserted for convenience only
and are not to be considered in the construction of the provisions hereof.

 

12



--------------------------------------------------------------------------------



 



6.13 Notices. All notices under this Agreement shall be in writing and shall be
deemed properly sent, (i) when delivered, if by personal service or reputable
overnight courier service, or (ii) when received, if sent by certified or
registered mail, postage prepaid, return receipt requested to the recipient at
the address indicated below or otherwise subsequently provided by one party to
the other party:
Notices to Employee:
Mike Bennof
12877 Bay Drive
Lusby, Maryland 20657
Notices to Company:
SXC Health Solutions, Inc.
Attn: Chief Executive Officer
2441 Warrenville Road Suite 610
Lisle, IL 60532-3642
6.14 Counterparts. This Agreement may be executed in one or more counterparts,
all of which, taken together, shall constitute one and the same agreement.

                         
 
  COMPANY:         EMPLOYEE:                 SXC HEALTH SOLUTIONS, INC.        
           
 
                       
By:
  /s/ Jeffrey Park   11/6/08     By:  /s/ Mike Bennof   11/6/08                
     
 
  Its: Chief Financial Officer   Date       Mike Bennof   Date    

 

13